           Case 3:17-cv-00408-MMD-WGC Document 98 Filed 05/07/19 Page 1 of 4




 1   Matthew L. Sharp
     Nevada State Bar 4746
 2   MATTHEW L. SHARP, LTD.
     432 Ridge Street
 3   Reno, NV 89501
     Phone: (775) 324-1500
 4   Facsimile: (775) 284-0675
     matt@mattsharplaw.com
 5
 6   Michael Jay Leizerman (Pro Hac Vice)
     Rena Mara Leizerman (Pro Hac Vice)
 7   LEIZERMAN & ASSOCIATES
     3450 W. Central Avenue, Suite 328
 8   Toledo, OH 43606
     Phone: (800) 628-4500
 9   Facsimile: (888) 838-8828
     michael@leizerman.com
10   rena@leizerman.com
11   Attorneys for Plaintiff Allen M. Miller
12                            IN THE UNITED STATES DISTRICT COURT
13                                 FOR THE DISTRICT OF NEVADA
14    ALLEN M. MILLER,                                  Case No.: 3:17-cv-00408-MMD-WCG
15                   Plaintiff,
16
             v.
17
      C.H. ROBINSON WORLDWIDE, INC.,                    NOTICE OF APPEAL
18    RONEL R. SINGH, RHEAS TRANS, INC.,                [with Representation Statement
      and KUWAR SINGH dba RT SERVICE,                   & Service List]
19
                     Defendants.
20
21          NOTICE IS HEREBY GIVEN that plaintiff Allen M. Miller, hereby appeals to the
22   United States Court of Appeals for the Ninth Circuit from a Judgment after an order granting
23   defendant C.H. Robinson Worldwide, Inc.’s Motion for Judgment on the Pleadings [Doc. 84],
24   ///
25   ///
26   ///
27   ///
                                                    1
28
          Case 3:17-cv-00408-MMD-WGC Document 98 Filed 05/07/19 Page 2 of 4




 1   a copy of which is attached hereto. The final Judgment in this action was entered on April 29,
 2   2019 [Doc. 97]. A copy of the Judgment is also attached hereto.
 3                                Dated this 6th day of May 2019.
 4                                                       MATTHEW L. SHARP, LTD.
 5
                                                                /s/ Matthew L. Sharp
 6                                                       Matthew L. Sharp
                                                         Nevada State Bar 4746
 7                                                       MATTHEW L. SHARP, LTD.
                                                         432 Ridge Street
 8                                                       Reno, NV 89501
 9                                                       Phone: (775) 324-1500
                                                         Facsimile: (775) 284-0675
10                                                       matt@mattsharplaw.com

11                                                       In association with:
                                                         Michael J. Leizerman
12                                                       Michael Jay Leizerman (Pro Hac Vice)
                                                         Rena Mara Leizerman (Pro Hac Vice)
13                                                       LEIZERMAN & ASSOCIATES
                                                         3450 W. Central Avenue, Suite 328
14                                                       Toledo, OH 43606
                                                         Phone: (800) 628-4500
15                                                       Facsimile: (888) 838-8828
                                                         michael@leizerman.com
16                                                       rena@leizerman.com
17                                                       Attorneys for Plaintiff Allen M. Miller
18
19
20
21
22
23
24
25
26
27
                                                     2
28
              Case 3:17-cv-00408-MMD-WGC Document 98 Filed 05/07/19 Page 3 of 4




 1                                UNITED STATES COURT OF APPEALS
                                       FOR THE NINTH CIRCUIT
 2
                                     REPRESENTATION STATEMENT
 3
               The undersigned represent plaintiff Allen M. Miller, appellant in this matter, and no other
 4
     party.
 5
               The following is the service list; the parties to this appeal are represented as follows:
 6
     Counsel for Plaintiff and Appellant Allen M. Miller:
 7
     Michael Jay Leizerman (Pro Hac Vice)
 8   Rena Mara Leizerman (Pro Hac Vice)
 9   LEIZERMAN & ASSOCIATES
     3450 West Central Avenue, Suite 328
10   Toledo, OH 43606
     Telephone: (800) 628-4500
11   Email: michael@leizerman.com
12   Email: rena@leizerman.com

13             Counsel listed above are registered for Electronic Filing in the 9th Circuit.
14   Matthew L. Sharp (SNB 4746)
15   MATTHEW L. SHARP, LTD.
     432 Ridge Street
16   Reno, NV 89501
     Telephone: (775) 324-1500
17
     Email: matt@mattsharplaw.com
18
               Counsel listed above is registered for Electronic Filing in the 9th Circuit.
19
     Counsel for Defendant and Appellee C.H. Robinson Worldwide, Inc.:
20
     Michael E. Sullivan (SBN 5142)
21   Michael A. Burke (SBN 11527)
     ROBISON, SHARP, SULLIVAN & BRUST
22   71 Washington Street
23   Reno, NV 89503
     Telephone: (775) 329-3151
24   Email: msullivan@rssblaw.com
     Email: mburke@rssblaw.com
25
26
27
                                                         3
28
          Case 3:17-cv-00408-MMD-WGC Document 98 Filed 05/07/19 Page 4 of 4




 1                                  CERTIFICATE OF SERVICE
 2          I hereby certify that I am an employee of Matthew L. Sharp, Ltd., and that the above and
 3   foregoing was served on this date with the Court’s CM/ECF system to all the following:
 4          Michael E. Sullivan
            Michael A. Burke
 5          ROBISON, SHARP, SULLIVAN & BRUST
 6          71 Washington St.
            Reno, NV 89503
 7
                                   DATED this 6th day of May 2019.
 8
 9
10                                                           /s/ Cristin B. Sharp
11                                                      An Employee of Matthew L. Sharp, Ltd.

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                    4
28
